                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ORPHA MARTIN,

                          Plaintiff,
                                                                  CIVIL ACTION
          v.                                                      NO. 16-117

    ANDREW M. SAUL, Acting
    Commissioner of Social Security,1

                          Defendant.


                                             ORDER

         AND NOW, this 7th day of August, 2019, upon consideration of Plaintiff’s Brief

and Statement of Issues in Support of Request for Review (ECF No. 12), Defendant’s

Response (ECF No. 13), Plaintiff’s Reply (ECF No. 15), Magistrate Judge Sitarski’s R. &

R. (ECF No. 17), Plaintiff’s Objections (ECF No. 18), Defendant’s Response (ECF No.

20) and the Administrative Record (ECF Nos. 10 & 11), it is hereby ORDERED that:

      1. Plaintiff’s objections are OVERRULED;

      2. Magistrate Judge Sitarski’s Report and Recommendation is APPROVED and

         ADOPTED;

      3. Plaintiff’s request for review is DENIED;

      4. The Commission of Social Security’s decision is AFFIRMED; and

      5. The Clerk of Court shall CLOSE this case.




1       At the time Martin filed her complaint, Carolyn W. Colvin was the Acting Commissioner of
the Social Security Administration. On June 17, 2019, Andrew M. Saul succeeded Nancy A.
Berryhill as Acting Commissioner. Thus, pursuant to Federal Rule of Civil Procedure 25(d) and 42
U.S.C. § 405(g), Saul is substituted as the defendant in this action. See FED. R. CIV. P. 25(d); 42
U.S.C. § 405(g).
BY THE COURT:



/s/ Gerald J. Pappert
GERALD J. PAPPERT, J.
